      Case 2:16-cv-00287-cr Document 217-12 Filed 06/02/20 Page 1 of 5
                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 12 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
      Case 2:16-cv-00287-cr Document 217-12 Filed 06/02/20 Page 2 of 5



                                                                  PMO-SJC-1


                   STATE OF MAINE JUDICIAL BRANCH
                    PANDEMIC MANAGEMENT ORDER
                         Issued March 30, 2020
                        (revised April 14, 2020)
                        (revised April 22, 2020)
                          (revised May 5, 2020)
                         (revised May 13, 2020)
                             (May 28, 2020)

                      Revised Emergency Order and
              Notice from the Maine Supreme Judicial Court

      In light of public health concerns arising from the novel coronavirus
(COVID-19), Maine’s Judicial Branch is taking steps to adhere to the guidance
provided by the Maine and United States Centers for Disease Control and
Prevention and comply with the Governor’s Executive Orders, 19, 19-A, and 49.

              IDENTIFYING CURRENTLY EFFECTIVE ORDERS

     As the Judicial Branch continues its response to the novel coronavirus
pandemic, this and other Orders will be revised from time to time. This Order
augments and supersedes the prior Revised Emergency Order and Notice.

       This and other Orders of the Supreme Judicial Court will be numbered to
reflect the Pandemic Management Order as follows: PMO-SJC-1.

      Orders issued by the Trial Courts will be similarly numbered to reflect
the Pandemic Management Order of the Trial Chiefs: PMO-TC-1.

                        COURTHOUSE SCHEDULES

      Courthouse schedules can be found here:

      https://www.courts.maine.gov/covid19/court-hours.html

      Most courthouses remain open to the public. You should go to a
courthouse only if you are required to be there, or if you are seeking
protection from abuse or harassment. If you have questions about whether
you should go to a courthouse, please call 207-753-2999.
                                      1
       Case 2:16-cv-00287-cr Document 217-12 Filed 06/02/20 Page 3 of 5




NOTICE TO MEMBERS OF THE PUBLIC: If you enter any courthouse, you
will be required to wear a face shield, mask or cloth face covering that
covers your nose and mouth at all times while you are in the courthouse.

      Persons identified as being infected by COVID-19, having had contact
with those infected by COVID-19, or having visited areas identified as
problematic due to the prevalence of COVID-19 should not come to Maine’s
courthouses. If you are in this status but have been ordered to attend a court
proceeding, call the courthouse where you were required to attend.
Courthouse phone numbers can be found using the following link:

       https://www.courts.maine.gov/maine_courts/index.shtml

               CASE TYPES CANCELLATIONS AND POSTPONEMENTS

       Effective immediately, and continuing through September 4, 2020,
unless otherwise ordered by the court, scheduling of all case types and
proceedings will be governed by the latest version of the State of Maine Judicial
Branch COVID-19 Phased Management Plan (“the Plan”) which can be found at
the following link:

      https://www.courts.maine.gov/covid19/covid-management-plan.pdf

All terms and conditions contained in the Plan are deemed to be incorporated
by reference in this Pandemic Management Order.

      EXCEPTIONS IN URGENT AND COMPELLING CIRCUMSTANCES

     In any matter that is not being scheduled or heard during this period of
pandemic management, a request can be made for the scheduling of such
matters in the following circumstances.

      1. If a party or the party’s attorney contends that there are urgent and
         compelling reasons that the court should hold the party’s criminal,
         civil, or family trial or hearing, the party or counsel shall immediately
         file a written motion.



                                        2
       Case 2:16-cv-00287-cr Document 217-12 Filed 06/02/20 Page 4 of 5



      2. That motion, explaining why a particular case must be addressed
         without delay, must be served on the other party or parties. If any
         party objects to the motion, it must file its written opposition within
         three days after the motion is filed. The court will rule on the motion
         expeditiously.

      3. Hearings may be held if the court has determined that:

             o   The nature of the matter for which a hearing or other court
                 action has been requested is urgent and compelling;

             o   The hearing can be held without requiring the presence of
                 additional court staff; and

             o   The proceeding can be undertaken without requiring the
                 physical proximity of any participants or placing undue stress
                 on those necessary to the proceeding.

                          JURORS AND JURY TRIALS

      All jury matters, civil and criminal, excluding grand jury proceedings,
are postponed to a date after September 7, 2020.

      LITIGANTS: If your jury trial was scheduled between March 16 and
      September 4, 2020, your trial will be rescheduled, and you will receive
      notice of the new trial date.

                      BOARDS, COMMITTEES, AND CLE

     Effective immediately and until further order of the Court, all boards
and committees established by the Maine Supreme Judicial Court are hereby
authorized to conduct any and all meetings, conferences, and other activities
by means of an electronic medium without in-person participation.

      In addition, effective immediately and until further order, any in-person
participation requirements for continuing legal education, including but not
limited to the requirement in M. Bar. R. 5(c)(3), are hereby suspended, and
participation may be by an electronic medium.




                                       3
       Case 2:16-cv-00287-cr Document 217-12 Filed 06/02/20 Page 5 of 5



          ORAL ARGUMENTS IN THE SUPREME JUDICIAL COURT

     All oral arguments scheduled before the Supreme Judicial Court, sitting as
the Law Court, will be conducted either by video conferencing or addressed
by the court without oral arguments. The Clerk of the Law Court will notify
parties of the mode and schedule of review.

                       STAKEHOLDERS ADVISORY GROUP

       A stakeholders advisory group has been established to provide
information and assistance to the Maine Judicial Branch as the Branch
continues to formulate plans to address the COVID-19 pandemic and its effects
on court operations. Members of the group include representatives from the
Maine State Bar Association, the Maine Trial Lawyers Association, District
Attorneys, the Office of the Attorney General, the Maine Association of Criminal
Defense Lawyers, Sheriffs, jail administrators, domestic violence prevention
advocacy groups, civil legal services providers, clerks of court, trial and
appellate court leadership, court administrators (including technology
representatives), county commissioners, public health officials, Maine
Commission on Indigent Legal Services, Maine Pretrial Services, State Forensic
Services, and any other subsequently identified stakeholders.              Video
conferenced meetings of the group occurred on May 14 at 9:30 a.m. and on May
21 at 9:30 a.m. Any party or group beyond those listed above wishing to submit
 comments or suggestions may send an email to:
commentscovid19@courts.maine.gov.

                OTHER PANDEMIC MANAGEMENT ORDERS

      This Order is not intended to be comprehensive. Other pandemic
management orders of the Supreme Judicial Court and the Trial Court Chiefs
can be found at this site: https://www.courts.maine.gov/covid19.shtml.

Dated: May 28, 2020                              For the Court:


                                                       /s/
                                                 Andrew M. Mead
                                                 Acting Chief Justice




                                       4
